May 1, 2014 Securities and Exchange Commission treet, N.E. Washington, DC 20549-4720 Re: American Century International Bond Funds (the "Registrant") 1933 Act File No. 033-43321, Post-Effective Amendment No. 42 1940 Act File No. 811-6441, Amendment No. 43 Ladies and Gentlemen: Pursuant to Section 101(a) of Regulation S-T and Rule 485(a) under the Securities Act of 1933, the Registrant hereby submits for filing thefollowing 1933 Act Post-Effective Amendment No. 42 and 1940 Act Amendment No. 43to the Registration Statement on Form N-1A filed by the Registrant. The principal purposes of this amendment are to (i) add a new series of the Registrant, Emerging Markets Debt Fund and (ii) make certain other non-material changes deemed appropriate by the Registrant. Please consider this a request for selective review pursuant to Investment Company Act Release No. 13768. This fund has a unique investment strategy, which is described in the Fund Summary and the Objectives, Strategies and Risks sections of the fund’s prospectus. However, other aspects of the fund, such as descriptions of class types, methods for buying and selling shares, tax disclosure and other required disclosure is substantially similar to the prospectus of the Emerging Markets Value Fund, a series of American Century Quantitative Equity Funds, Inc. (File Nos. 33-19589; 811-05447), for which Post-Effective Amendment No. 64 (filed on July 31, 2013) was previously reviewed by the Commission. Accordingly, we ask that you focus your review on the Investment Objective , Fees and Expenses , Principal Investments , Principal Risks and Performance and Objectives, Strategies and Risks sections of the prospectus. If there are any questions or comments regarding this filing, please contact the undersigned at (816) 340-3224. Sincerely, /s/ Christine J. Crossley Christine J. Crossley Assistant Secretary American Century Investments P.O. Box 410141, 4500 Main Street 1-800-345-2021 or 816-531-5575 Kansas City, MO64141-0141 www.americancentury.com
